DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 20 April  2022.  Claims 1,  and 8-14   have been amended.  Claims 7 and 20  have been previously cancelled.  Claims 1-6 and 8-19 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8  recites the limitation "the stream of transaction" in  9.  There is insufficient antecedent basis for this limitation in the claim.   The claim contain no earlier recitation  or limitation of a lever and where it would be unclear as to what element the limitation was making reference.    Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent body of claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. Obviously, however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-6 and 8-14 are a method and claim 15-19 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:
Prong 1: Independent claims 1, 8 and 15 recite the limitation of identifying baseline of customer spending one or more merchant category code, generating a time series algorithm for each merchant category code based on baseline history information, receiving a stream of transaction associated with a user, inputting the stream, receiving as output and directing advertisement to the user and parsing the stream of transaction into a plurlity of sub stream, where each of the plurality of sub-steam correspond to transactions associated with a specific  merchant catory code.  This limitation as drafted, is a process that, under its broadest reasonable interpretation, covers organizing of human activity for targeting personalized advertisement to user based on user spending history but for recitation of generic computer components.   The limitation of   anticipating the output purchase window as result of received input of transaction associated with a user, this limitation as drafted is a process that, under its broadest reasonable interpretation covers the performance of the limitation the mind but for the recitation of a generic computer.   
That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing system” language, the claim encompasses the user thinking that the anticipated window time for each user as  results received spending history. The mere nominal recitation of a generic computing system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The receiving limitation as drafted is also a process that under its broadest reasonable interpretation covers collecting information by the computer system for anticipating the purchase window in human mind.    The mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.    Thus, the claims are directed to the abstract idea.  
The parsing limitation as drafted, is also a process, that under its broadest reasonable interpretation convers the determination of the transaction request is authentic (see paragraph [0043]) of applicant’s specification.  The mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.    Thus, the claims are directed to the abstract idea.  

Prong 2:  The claim recites additional elements: receiving at information, and that a generic network appliance performs the comparing step.  The receiving step is recited at a high level of generality (i.e., as a general means of gathering purchase information for anticipating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computing system appliance that performs the comparison step is also recited at a high level of generality, and merely automates the anticipation step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing system or processor).
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computing system or processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B: 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

Dependent claims 2-3, 6-7, 12, 13, 15, 16 and 19 these claims recited limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons given above.  

Dependent claims 4,  9, 11, 17   and 20 , these claims recited limitation that further define the same abstract idea noted in claim 1.  In addition, they recite the additional elements of generating a personized web page by the computing system.  The computing is recited at a high-level of generality such that is amounts no more than mere instruction to apply the exception using a generic computer component.   This is considered insignificant extra solution activity in that the controlling here is intending the web page to provide advertisement.  Even in combination, these additional elements do not integrate the abstract idea into a practical applicant.  Further   in step 2B, as noted above, this is considered well-understood, routines, conventional activity nothing the Symantec, TLI and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function. 

Dependent claims 5, 10, and 18, these claims recited limitation that further define the same abstract idea noted in claim 1.  In addition, they recite the additional elements of generating    and transmitting electronic message using the computing system.  The computing is recited at a high-level of generality such that is amounts no more than mere instruction to apply the exception using a generic computer component.   This is considered insignificant extra solution activity in that the controlling here is intending the web page to provide advertisement.  Even in combination, these additional elements do not integrate the abstract idea into a practical applicant.  Further   in step 2B, as noted above, this is considered well-understood, routines, conventional activity nothing the Symantec, TLI and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (Pub., 2016/0148224 A1)  in view of  Mangipudi et al (US Pub., 2016/0171540 A1)

With respect to claim 8, Misra teaches a method of generated directed advertisements comprising: 
identifying, by a computing system, a plurality  of transactions for a plurality of users(paragraph [0012], discloses the data for each selected merchant categories may be obtained based on historical transaction data [plurality of transaction] .., historical transaction data  may comprise one or more of: merchant identify, transaction amount, date of transactions data , merchant category code (MCC), industry  code and industry description,  paragraphs [0016]-[0017] and [0110]-[0111], discloses Table 1 & 2, show raw data of consumer spending [plurality of customers] in five merchant categories  over thirty-six months [ baseline history] ); 
generating, by the computing  system, a predication  model, trained to forecast further spending of each user of the plurality  of user by training the prediction model to learn one or more spending habit of the plurality of users based on the plurality of transactions(paragraph [0008], discloses fitting data of the selected on or more merchant categories to a time-series model and predicting consumer spending and  , see tables 3 and 4 , paragraph [0012, discloses the time series model.., data of each of the selected merchant.., paragraph [0034], discloses the system is configured to capture all transaction in a transaction network [the plurality of transaction],   paragraph [0084], discloses a time-series model can be fitted on the selected principle components  based on statistical modeling techniques .., the Modeling the Principal Components using a time-series techniques  utilize granular transaction data and advantageously capture  the seasonality relationship, the principal components using time-series technique utilize granular transaction  data and advantageously  capture the autoregressive or seasonality of relationship …,   paragraph [0085], discloses implementation time-series autocorrelated models like autoregressive (AR), autoregressive moving average (ARMA) or autoregressive integrated moving average (ARMA), or autoregressive integrated moving
average (ARIMA) are fitted on the principal components  and paragraph [0106], discloses obtain based on historical transaction data such as: merchant identify, transaction amount, date of transaction , merchant category code (MCCP industry code, and industry description, etc.  paragraph [0114], discloses the first three principal components  are selected for modeling..,  and paragraph [0115], discloses generate a spend forecast of .. and paragraph [0119], discloses accurate estimation of transaction or spend forecast ) ;and
inputting, by the computing system, the stream of transactions into the prediction model( Fig. 1, 106, discloses  fit data of the selected one or more merchant categories to a time-series model and 108 discloses predict consumer spending in the specific merchant catory using the output of the time series model  paragraph [0104], discloses fitting data of the selected one or more merchants’ categories to a time-series model..). 
Misra teaches the above elements including receiving by the computing system, a stream of transaction (paragraph [0012], discloses the historical transaction data may comprise one or more of :  merchant identify, transaction amount, dat of transaction , merchant category cod (MCC), industry code and industry  description [a stream of transaction] , paragraphs [0032]-[0034] discloses obtain transaction data history over the pre-determined period time (e.g., 5 years) is obtained ..,  capturing all transaction  in a transactions network .., transaction dat can be uploaded to a data warehouse on regular basis (e.g., daily, weekly, monthly)); and fitting a time-series model to data of the selected one or more merchant categories; and predicting consumer spending in the specific merchant category using the output of the time-series model (paragraph [0119]).  Misra failed to teach the corresponding obtained transaction data is associated with user of the plurality of users  and the corresponding output of the predicted results is the anticipated purchase window for directing advertisement to user according with each respective anticipated purchase window.
However, Mangipudi teaches associated with the user (paragraph [0048], discloses receives user purchases  history from point of sale (POS) database , user activity information  receives  from merchants’ mobile  application .., user information associated  with user interactions with items such as predict )   identifying  by the computing system, as output, an anticipated purchase window for the user with respect to each merchant catory code of the one or more merchant catory code where the anticipated purchase window comprising an anticipated data of the next purchase amount (paragraphs [0082]-[0083], discloses determining user intent towards certain product brand or categories  .. paragraph  [0105], discloses content determination  and targeting system determines purchase  probability of an item on a given day [anticipated window] and paragraph [0108], discloses table time series  forecasting ) ; and

directing, by the computing system advertisement to the user in accordance with each respective anticipated purchase window (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the time-series module that predict the consumer spending in the specific merchant of Misra with a feature that determines purchase probability of item on a given day based on the part purchase history and periodic of purchase of Mangipudi in order to increase their sales and revenue (see Mangipudi, paragraph [0002]).

With respect to claim 9, Misra in view of Mangipudi teaches elements of claim 8, Mira filed to teach directing advertisement to a user during anticipated window comprising generating a personalized webpage comprising one or more advertisement.   
However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user during anticipated (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements (paragraph [0005], discloses providing personalized and relevant content and service   in which a customer  is currently interested , paragraph [0163], discloses personalized content delivery via minichannel, paragraph [0184], discloses a webpage of a website hosted by the content determination and target system 2902 an online web interface ….  and paragraph [0209], discloses the content determination and targeting system 2902 invokes, for example, personalized offer and services ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the time-series module that predict the consumer spending in the specific merchant of Misra with a feature a webpage of a website hosting of Mangipudi in order to dynamically receives user characterstics information, item information of multiple items engaging by the user and event information  and dynamically targeting the time event and inventory based location-specific and behavioral relevant content  and service(see Mangipudi, paragraphs [0184]-[0186]) and the recommendation engine dynamically generate  recommendation for dynamically targeting the generated relevant content associated with the determined target item(see Mangipudi, [0188]).  
With respect to claim 10, Misra in view of Mangipudi teaches elements of claim 8, Misra filed to teach directing advertisement to a user during anticipated window comprising generating an electronic message comprising the one or more advertisements.
However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user during anticipated window (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US generating an electronic message comprising the one or more advertisements (Fig. 18, 1817 discloses sort message service (SMS), paragraph [0139], disclose a short message services (SMS) client .., and paragraph [0211] discloses dynamic targeting of messages by the content determine and targeting system 2902 to a user providing personalized and relevant content and service   in which a customer is currently interested).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the time-series module that predict the consumer spending in the specific merchant of Misra with a short message services (SMS) feature in order the content determination and targeting system optimizes each of the targeting channel clients to send a substantial amount of relevant content to one or more target users (see Mangipudi, [0139]).  

With respect to claim 11, Misra in view of Mangipudi teaches elements of claim 8, Misra failed to teach generating, by the computing system, a personalized webpage for a merchant of a plurality of merchants, wherein the personalized webpage comprises statistics corresponding to a success rate of advertisements associated with the merchant.
However, Mangipudi teaches generating, by the computing system, a personalized webpage for a merchant of a plurality of merchants, wherein the personalized webpage (paragraph [0005], discloses providing personalized and relevant content and service   in which a customer  is currently interested , paragraph [0163], discloses personalized content delivery via minichannel, paragraph [0184], discloses a webpage of a website hosted by the content determination and target system 2902 an online web interfaces …  and paragraph [0209], discloses the content determination and targeting system 2902 invokes, for example, personalized offer and services ) comprises statistics corresponding to a success rate of advertisements associated with the merchant (paragraph [0062], discloses dynamic ranking of content, association and attribution with positive or negative user sentiments, etc.).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective date of the claimed invention for  the time-series module that predict the consumer spending in the specific merchant of Misra with a feature a webpage of a website hosting of Mangipudi in order to dynamically receives user characterstics information, item information of multiple items engaging by the user and event information  and dynamically targeting the time event and inventory based location-specific and behavioral relevant content  and service   (see Mangipudi, paragraphs [0184]-[0186]) and the recommendation engine dynamically generate  recommendation for dynamically targeting the generated relevant content associated with the determined target item(see Mangipudi, [0188]).  

With respect to claim 12, Misra in view of Mangipudi teaches elements of claim 8, furthermore, Misra teaches the method  wherein identifying, by the computing system, the anticipated purchase window in which the user will transact at a merchant having a specified merchant category code  comprises: defining the anticipated window on a merchant-level basis (paragraph  [0105], discloses content determination  and targeting system determines purchase  probability of an item on a given day [anticipated window] and paragraph [0108], discloses table time series  forecasting ).  
With respect to claim 13, Misra in view of Mangipudi teaches elements of claim 8, Misra failed to teach wherein the one or more advertisements are tailored to the user.
However, Mangipudi teaches teach wherein the one or more advertisements are tailored to the user (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective  date of the claimed invention for the time-series module that predict the consumer spending in the specific merchant of Misra with a feature that determines purchase probability of item on a given day based on the part purchase history and periodic of purchase of Mangipudi in order to increase their sales and revenue (see Mangipudi, paragraph [0002]).


Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (Pub., 2016/0148224 A1)  in view of  Chauhan (US Pub., No., 20150220983 A1)

With respect to claim 1, Misra teaches a method of generated directed advertisements, comprising: 
identifying, by a computing system, a baseline history of customer spending a plurality of  merchant category codes (paragraph [0009], discloses  identify the correlation between the two or more merchant categories with the specific merchant  category ,   paragraph [0012], discloses the data for each selected merchant categories [within the scope of a plurality of merchant category codes] may be obtained based on historical transaction data .., historical transaction data [baseline]  may comprise one or more of: merchant identify, transaction amount, date of transactions data , merchant category code (MCC), industry  code and industry description, .., paragraph [0034], discloses the system is configured to capture all transaction in a transaction network [the plurality of transaction],  paragraphs [0016]-[0017] and [0110]-[0111], discloses Table 1 & 2, show raw data of consumer spending in five merchant categories  over thirty-six months [ baseline history] ); 
generating, by the computing system, a plurality of time series algorithms (paragraph [0084], discloses a time series model can be fitted on the selected  principal components based on statistical modeling techniques [a plurality of time series algorithms], and paragraph [0085], discloses an example implementation, time-series autocorrelated models like autoregressive (AR) autoregressive moving average (ARMA) or autoregressive integrated moving average (ARIMA) are fitted on the principal components.  The original time-series distribution of variables is retained by their principal components   and hence fitting the time-series AR, ARMA or ARIMA model is appropriate [within the scope of generating a plurality of time series algorithms] )  the plurality of time series algorithms comprising  time series algorithm for each merchant category code of the plurality  merchant category codes, where the time series algorithm is based on the baseline history(Fig. 2, paragraph [0008], discloses fitting data of the selected one or merchant categories to a time series model [a time series algorithm], paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) the generating comprising:

Misra teaches the above elements including a first variable corresponding to a trend of the customer spending for the first merchant category code, a second variable corresponding to a seasonality of the customer spending for the first merchant category code, and a third variable corresponding to a noise associated with the customer spending for the first merchant category code (paragraph [0075], discloses customers’ grocery spending on a weekday is correlated with his grocery [first merchant category]  spending over the past weekend and such auto correlation can be observed over few months of seasons, paragraph [0076], discloses spend volume , paragraph [0079], discloses the principal component  variable  are a liner combination  of correlated transaction  variables/spend valuable and paragraph [0084], discloses the principal components  using time-series techniques utilize granular transaction  data and advantageously capture e the autoregressive or seasonality of relationship  ) ; and generating a second time series algorithm by defining a fourth variable corresponding to a further trend of the customer spending for the second merchant category code, a fifth variable corresponding to a further seasonality of the customer spending the second merchant category code, and a sixth variable corresponding to a further noise associated with the customer spending for the second merchant category code(paragraph [0075], discloses customers’ spend in one industry category can be correlated with  spending in a few other industries  for instance, spend in retail apparel    [second merchant category]  spending over the past weekend and such auto correlation can be observed over few months of seasons, paragraph [0076], discloses spend volume , paragraph [0079], discloses the principal component  variable  are a liner combination  of correlated transaction  variables/spend valuable and paragraph [0084], discloses the principal components  using time-series techniques utilize granular transaction  data and advantageously capture e the autoregressive or seasonality of relationship  );
receiving by the computing system, a stream of transaction (paragraph [0012], discloses the historical transaction data may comprise one or more of :  merchant identify, transaction amount, dat of transaction , merchant category cod (MCC), industry code and industry  description [a stream of transaction] , paragraphs [0032]-[0034] discloses obtain transaction data history over the pre-determined period time (e.g., 5 years) is obtained ..,  capturing all transaction  in a transactions network .., transaction dat can be uploaded to a data warehouse on regular basis (e.g., daily, weekly, monthly), inputting by the computing  system, the stream of user data into series algorithm(Fig. 2, paragraph [0008], discloses fitting data of the selected one or merchant categories to a time series model [a time series algorithm], paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) . Misra failed to explicitly teach the correspond time series algorithms  is generated by the first and second merchant category, the corrosinding received stream transaction data is associated with the user, the corrosinding transactional data is parsed into a plurality of sub-streams , inputting by the computing system, the stream of user data into the plurlity of time series algorithms the inputting comprising:
determining that a first sub-stream of transaction corresponds to the first merchant  category code,  
based on the determining, inputting the first sub-stream of transaction into the first time series algorithm
further deteriming that a second sub-stream of transaction correspond to the second merchant category code and 
based on the further determining inputting the second sub-stream of transactions  into the second time series algorithm;  
receiving as output, an anticipated purchase window for the user with respect to at least the first merchant category code and the second merchant catory code of the plurlity of merchant category codes wherein anticipated purchase window comprise an anticipated dat of next purchase and anticipated purchase amount and 
directing advertisement to the user in accordance with each respective anticipated purchase window. 


However, Chauhan  teaches generating, by computing system, a plurality of time series algorithm for a first merchant category code of the plurality of merchant category codes,   generating a first time series algorithm by defining  for a second merchant category code of the plurality of merchant category code( paragraph [0029], discloses the processor further  determines a number of spending attributes .., at the merchant category level .., determine based on item-series .., statistical methods.., see Table 1, for each merchants .., ) stream transaction is associated with the user (paragraph [0005], processing data assorted with a purchasing entity [user]) 
parsing, by the computing system, the stream of transactions into a plurality of sub streams, wherein each of the plurality of sub-streams corresponds to transactions associated with a specific merchant category code (paragraph [0028], discloses transactions  data is parsed based on one or more multiple criteria .., Table 1, the transaction  data is parsed according to the identify of purchasing entry   (or User 101) and by merchant category)

determining that a first sub-stream of transaction corresponds to the first merchant  category code(paragraph [0028], discloses transaction data is parsed according to by merchant category [first-sub-stream see Table 1)  ,  
based on the determining, inputting the first sub-stream of transaction into the first time series algorithm  (paragraph [0028] discloses the processor 202 creates a data structure for the purchasing entity 114, where at  least a portion of the transactions data for an account of the
purchasing entity 114 is populated [inputted]  into the data model [time series algorithm]  and organized longitudinally and paragraph [0029], discloses  variety of different statistical methods may be employed to calculate a variety  of different attribute from transactions  data associated with one or more purchasing entity ).

further deteriming that a second sub-stream of transaction correspond to the second merchant category code (paragraph [0028], discloses transaction data is parsed according to by merchant category [first-sub-stream see Table 1)  ,  and 
based on the further determining inputting the second sub-stream of transactions  into the second time series algorithm (paragraph [0028] discloses the processor 202 creates a data structure for the purchasing entity 114, where at  least a portion of the transactions data for an account of the  purchasing entity 114 is populated [inputted]  into the data model [time series algorithm]  and organized longitudinally and paragraph [0029], discloses  variety of different statistical methods may be employed to calculate a variety  of different attribute from transactions  data associated with one or more purchasing entity and paragraph [0036], discloses processor 202 determining the predictor at 320 by time series algorithms .., in the transaction data  .. trends to deteriming possible future  purchase  ); 
;  
receiving as output, an anticipated purchase window for the user with respect to at least the first merchant category code and the second merchant catory code of the plurality of merchant category codes wherein anticipated purchase window comprise an anticipated data of next purchase and anticipated purchase amount (paragraph [0033], discloses the data structure  may include more, less or different field in an effort to be better predict a future possible purchase .., and paragraph [0035], discloses predictor is based on multiple type of data about the purchasing entity 114, the likelihood of the predicter accurately   predicting  a feature transaction with a time interval .. , paragraph [0036], disclose by combining the probabilities/
frequencies, according to one or more time series algorithms, the processor 202 determined a predictor of a possible future hotel purchase to be high or >0.9 and see Table 3) ) and 
directing advertisement to the user in accordance with each respective anticipated purchase window(paragraph  [0038], discloses  purchasing entity 114 such as John Smith takes a vacation  in April each year  …, and  paragraph [0042], discloses send one or more offers (e.g., coupons, discount rates, advertisements, etc.) to John Smith for the predict indicted or associated  with the predictor).      Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  predicting consumer spending in a specific merchant category  of Misra by adding a parsing algorithm of Chauhan  in order increase the likelihood of the predictor accurate  predicting  a future transaction  with a time interval over other method that rely only on one type of data e.g. transaction data (see Chauhan  paragraph [0035]) 

 With respect to claim 2, Misra in view Chauhan    teaches elements of claim 1, furthermore, Misra teaches the method wherein identifying, by the computing system, the baseline history of customer pending for the plurality  merchant category code (paragraph [0012], discloses merchant category code ),  comprises:  
identifying the baseline history on a merchant-level (paragraph [012], discloses the data of each of the selected merchant catory may be obtained based on historical transaction data).  
With respect to claim 3 Misra in view Chauhan  teaches elements of claim 1, furthermore, Misra  teaches the method wherein the stream of transaction associated with the user comprises at least one of merchant name, merchant category code, seasonality information and amount spent  (paragraphs [0036]-[0074], discloses merchant category code ). 
 
With respect to claim 4, Misra in view Chauhan  teaches elements of claim 1, Mira and Padam  filed to teach directing advertisement to a user comprising generating a personalized webpage comprising one or more advertisement.   
However, Chauhan  teaches the method wherein directing, by the computing system, advertisements to the user (paragraph  [0038], discloses  purchasing entity 114 such as John Smith takes a vacation  in April each year  …, and  paragraph [0042], discloses send one or more offers (e.g., coupons, discount rates, advertisements, etc.) to John Smith for the predict indicted or associated  with the predictor) comprises: 
EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements  (paragraphs [0042]-]0043] discloses the processor 202 directly transmit an offer to a predict indicated by the predictor to the purchasing entity ) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant of Misra with directly transmit an offer to a predict indicated by the predictor to the purchasing entity  of Chauhan  in order to improve the timing accuracy and specificity of the predictor (see Chauhan  paragraph [0038]) .

With respect to claim 5, Misra in view of Chauhan  teaches elements of claim 1, Mira and filed to teach directing advertisement to a user comprising generating an electronic message comprising the one or more advertisements.

However, Chauhan  teaches the method wherein directing, by the computing system, advertisements to the user ((paragraph  [0038], discloses  purchasing entity 114 such as John Smith takes a vacation  in April each year  …, and  paragraph [0042], discloses send one or more offers (e.g., coupons, discount rates, advertisements, etc.) to John Smith for the predict indicted or associated  with the predictor)comprises: 
EAST\1 66645858.4P2485-US generating an electronic message comprising the one or more advertisements (paragraphs [0042]-]0043] discloses the processor 202 directly transmit an offer to a predict indicated by the predictor to the purchasing entity ) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant of Misra with directly transmit an offer to a predict indicated by the predictor to the purchasing entity  of Chauhan  in order to improve the timing accuracy and specificity of the predictor (see Chauhan  paragraph [0038]) .

With respect to claim 6, Misra in view of Chauhan  teaches elements of claim 1, furthermore, Misra teaches the method wherein the output comprises an estimated time the user will next transaction with a merchant having a specified merchant category code (paragraph [0071], discloses merchant category code and paragraph [0062], discloses transaction record can be used to predict the probability of time window in which similar truncation would occur).  

With respect to claim 14, Misra teaches a system comprising: 
a processor (Fig, 2, 203, discloses processor); and
a memory having programming instructions stored thereon, which, when executed by the processor, perform one or more operation (Fig. 2, 207 main memory, and paragraph [0013], discloses memory and the computer program code), comprising:
generating, by the computing system, a plurality of time series algorithms (paragraph [0084], discloses a time series model can be fitted on the selected  principal components based on statistical modeling techniques [a plurality of time series algorithms], and paragraph [0085], discloses an example implementation, time-series autocorrelated models like autoregressive (AR) autoregressive moving average (ARMA) or autoregressive integrated moving average (ARIMA) are fitted on the principal components.  The original time-series distribution of variables is retained by their principal components   and hence fitting the time-series AR, ARMA or ARIMA model is appropriate [within the scope of generating a plurality of time series algorithms] )  the plurality of time series algorithms comprising  time series algorithm for each merchant category code of the plurality  merchant category codes, where the time series algorithm is based on the baseline history(Fig. 2, paragraph [0008], discloses fitting data of the selected one or merchant categories to a time series model [a time series algorithm], paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) the generating comprising:

Misra teaches the above elements including a first variable corresponding to a trend of the customer spending for the first merchant category code, a second variable corresponding to a seasonality of the customer spending for the first merchant category code, and a third variable corresponding to a noise associated with the customer spending for the first merchant category code (paragraph [0075], discloses customers’ grocery spending on a weekday is correlated with his grocery [first merchant category]  spending over the past weekend and such auto correlation can be observed over few months of seasons, paragraph [0076], discloses spend volume , paragraph [0079], discloses the principal component  variable  are a liner combination  of correlated transaction  variables/spend valuable and paragraph [0084], discloses the principal components  using time-series techniques utilize granular transaction  data and advantageously capture e the autoregressive or seasonality of relationship  ) ; and generating a second time series algorithm by defining a fourth variable corresponding to a further trend of the customer spending for the second merchant category code, a fifth variable corresponding to a further seasonality of the customer spending the second merchant category code, and a sixth variable corresponding to a further noise associated with the customer spending for the second merchant category code(paragraph [0075], discloses customers’ spend in one industry category can be correlated with  spending in a few other industries  for instance, spend in retail apparel    [second merchant category]  spending over the past weekend and such auto correlation can be observed over few months of seasons, paragraph [0076], discloses spend volume , paragraph [0079], discloses the principal component  variable  are a liner combination  of correlated transaction  variables/spend valuable and paragraph [0084], discloses the principal components  using time-series techniques utilize granular transaction  data and advantageously capture e the autoregressive or seasonality of relationship  );
receiving by the computing system, a stream of transaction (paragraph [0012], discloses the historical transaction data may comprise one or more of :  merchant identify, transaction amount, dat of transaction , merchant category cod (MCC), industry code and industry  description [a stream of transaction] , paragraphs [0032]-[0034] discloses obtain transaction data history over the pre-determined period time (e.g., 5 years) is obtained ..,  capturing all transaction  in a transactions network .., transaction dat can be uploaded to a data warehouse on regular basis (e.g., daily, weekly, monthly), inputting by the computing  system, the stream of user data into series algorithm (Fig. 2, paragraph [0008], discloses fitting data of the selected one or merchant categories to a time series model [a time series algorithm], paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ).  Misra failed to explicitly teach the correspond time series algorithms  is generated by the first and second merchant category, the corrosinding received stream transaction data is associated with the user, the corrosinding transactional data is parsed into a plurality of sub-streams , inputting by the computing system, the stream of user data into the plurlity of time series algorithms the inputting comprising:
determining that a first sub-stream of transaction corresponds to the first merchant  category code,  
based on the determining, inputting the first sub-stream of transaction into the first time series algorithm
further deteriming that a second sub-stream of transaction correspond to the second merchant category code and 
based on the further determining inputting the second sub-stream of transactions  into the second time series algorithm;  
receiving as output, an anticipated purchase window for the user with respect to at least the first merchant category code and the second merchant catory code of the plurlity of merchant category codes wherein anticipated purchase window comprise an anticipated dat of next purchase and anticipated purchase amount and 
directing advertisement to the user in accordance with each respective anticipated purchase window. 

However, Chauhan  teaches generating, by computing system, a plurality of time series algorithm for a first merchant category code of the plurality of merchant category codes,   generating a first time series algorithm by defining  for a second merchant category code of the plurality of merchant category code( paragraph [0029], discloses the processor further  determines a number of spending attributes .., at the merchant category level .., determine based on item-series .., statistical methods.., see Table 1, for each merchants .., ) stream transaction is associated with the user (paragraph [0005], processing data assorted with a purchasing entity [user]) ;
parsing, by the computing system, the stream of transactions into a plurality of sub streams, wherein each of the plurality of sub-streams corresponds to transactions associated with a specific merchant category code (paragraph [0028], discloses transactions  data is parsed based on one or more multiple criteria .., Table 1, the transaction  data is parsed according to the identify of purchasing entry   (or User 101) and by merchant category)

determining that a first sub-stream of transaction corresponds to the first merchant  category code(paragraph [0028], discloses transaction data is parsed according to by merchant category [first-sub-stream see Table 1)  ,  
based on the determining, inputting the first sub-stream of transaction into the first time series algorithm  (paragraph [0028] discloses the processor 202 creates a data structure for the purchasing entity 114, where at  least a portion of the transactions data for an account of the
purchasing entity 114 is populated [inputted]  into the data model [time series algorithm]  and organized longitudinally and paragraph [0029], discloses  variety of different statistical methods may be employed to calculate a variety  of different attribute from transactions  data associated with one or more purchasing entity ).

further deteriming that a second sub-stream of transaction correspond to the second merchant category code (paragraph [0028], discloses transaction data is parsed according to by merchant category [first-sub-stream see Table 1)  ,  and 
based on the further determining inputting the second sub-stream of transactions  into the second time series algorithm (paragraph [0028] discloses the processor 202 creates a data structure for the purchasing entity 114, where at  least a portion of the transactions data for an account of the  purchasing entity 114 is populated [inputted]  into the data model [time series algorithm]  and organized longitudinally and paragraph [0029], discloses  variety of different statistical methods may be employed to calculate a variety  of different attribute from transactions  data associated with one or more purchasing entity and paragraph [0036], discloses processor 202 determining the predictor at 320 by time series algorithms .., in the transaction data  .. trends to deteriming possible future  purchase  ); 
  
receiving as output, an anticipated purchase window for the user with respect to at least the first merchant category code and the second merchant catory code of the plurality of merchant category codes wherein anticipated purchase window comprise an anticipated data of next purchase and anticipated purchase amount (paragraph [0033], discloses the data structure  may include more, less or different field in an effort to be better predict a future possible purchase .., and paragraph [0035], discloses predictor is based on multiple type of data about the purchasing entity 114, the likelihood of the predicter accurately   predicting  a feature transaction with a time interval .. , paragraph [0036], disclose by combining the probabilities/
frequencies, according to one or more time series algorithms, the processor 202 determined a predictor of a possible future hotel purchase to be high or >0.9 and see Table 3) ) and 
directing advertisement to the user in accordance with each respective anticipated purchase window(paragraph  [0038], discloses  purchasing entity 114 such as John Smith takes a vacation  in April each year  …, and  paragraph [0042], discloses send one or more offers (e.g., coupons, discount rates, advertisements, etc.) to John Smith for the predict indicted or associated  with the predictor).      Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  predicting consumer spending in a specific merchant category  of Misra by adding a parsing algorithm of Chauhan  in order increase the likelihood of the predictor accurate  predicting  a future transaction  with a time interval over other method that rely only on one type of data e.g. transaction data (see Chauhan  paragraph [0035]) 
With respect to claim 15, Misra in view of Chauhan  teaches elements of claim 14, furthermore, Misra teaches the system wherein identifying the baseline history on a merchant-level (paragraphs [0036]-[0074], discloses transaction Level-information merchant category code). 
 With respect to claim 16, Misra in view of Chauhan  teaches elements of claim 14, furthermore, Misra teaches the system wherein the stream of transaction associated with the user comprises at least one of merchant name, merchant category code, seasonality information and amount spent  ((paragraphs [0036]-[0074], discloses transaction Level-information merchant category code ). 
 
 With respect to claim 17, Misra in view of Chauhan  teaches elements of claim 14, Misra and Padam failed to teach wherein directing, by the computing system, advertisements to the user comprises: EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements 
However, Chauhan  teaches teach wherein the one or more advertisements are tailored to the user (paragraph  [0038], discloses  purchasing entity 114 such as John Smith takes a vacation  in April each year  …, and  paragraph [0042], discloses send one or more offers (e.g., coupons, discount rates, advertisements, etc.) to John Smith for the predict indicted or associated  with the predictor) comprises: 
EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements  (paragraphs [0042]-]0043] discloses the processor 202 directly transmit an offer to a predict indicated by the predictor to the purchasing entity ) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant of Misra with directly transmit an offer to a predict indicated by the predictor to the purchasing entity  of Chauhan  in order to improve the timing accuracy and specificity of the predictor (see Chauhan  paragraph [0038]) .

With respect to claim 18 Misra in view of Chauhan  teaches elements of claim 14, Mira and Padam filed to teach directing advertisement to a user comprising generating an electronic message comprising the one or more advertisements.

However, Chauhan  teaches the method wherein directing, by the computing system, advertisements to the user ((paragraph  [0038], discloses  purchasing entity 114 such as John Smith takes a vacation  in April each year  …, and  paragraph [0042], discloses send one or more offers (e.g., coupons, discount rates, advertisements, etc.) to John Smith for the predict indicted or associated  with the predictor)comprises: 
EAST\1 66645858.4P2485-US generating an electronic message comprising the one or more advertisements (paragraphs [0042]-]0043] discloses the processor 202 directly transmit an offer to a predict indicated by the predictor to the purchasing entity ) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant of Misra with directly transmit an offer to a predict indicated by the predictor to the purchasing entity  of Chauhan  in order to improve the timing accuracy and specificity of the predictor (see Chauhan  paragraph [0038]) .
 
With respect to claim 19, Misra in view of Chauhan  teaches elements of claim 14, furthermore, Misra teaches the system wherein the output comprises an estimated time the user will next transaction with a merchant having a   specified merchant category code (paragraphs [0084] - [0099], discloses merchant category code.., a time-series mode can be fitted on the selected principle.., where xt is the spend at time t, u is a constant ..).  
Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections filed 20 April 2022 have been fully considered but they are not persuasive.  The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that processing truncation data for directing advertisement to user based on predicted anticipated purchased window  which is a method of managing interactions between people. The mere nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

The claim as a whole merely describes how to generally “apply” the concept of directing advertisement to user in a computer environment. The claimed computer components are recited at a high level of generality  and are merely invoked as tools to perform an existing transaction record for directing  process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Further, the claims recite generic components preforming generic computer functions.  Applicants acknowledged in the specification the use of  time series  algorithm tracking using spending for anticipating a purchase widow  and  develop time series algorithms for the more popular merchant category codes and merchants, for which organization computing system 104 would track to improve (e.g., optimize) sales and spending (see  paragraphs [0047], [0088]).   Further, the computing system is insufficient to confer patent eligibility. See Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (generic computer components such as a "computing system”, “processor” or memory”," fail to satisfy the inventive concept requirement).  The claims do not impose a meaning full limits on alleged judicial exception.  Therefore, the 35 U.S.C 101 rejections is maintained.  

Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 20 April 2022 with respect to claim (s) 1-6 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 20 April 2022 with respect to claim (s) 8-13  have been considered but not persuasive.  Applicants arguments with regard to claim 8 is not persuasive.   Misra teaches generating, by the computing  system, a predication  model, trained to forecast further spending of each user of the plurality  of user by training the prediction model to learn one or more spending habit of the plurality of users based on the plurality of transactions(paragraph [0008], discloses fitting data of the selected on or more merchant categories to a time-series model and predicting consumer spending and  , see tables 3 and 4 , paragraph [0012, discloses the time series model.., data of each of the selected merchant.., paragraph [0034], discloses the system is configured to capture all transaction in a transaction network [the plurality of transaction],   paragraph [0084], discloses a time-series model can be fitted on the selected principle components  based on statistical modeling techniques .., the Modeling the Principal Components using a time-series techniques  utilize granular transaction data and advantageously capture  the seasonality relationship, the principal components using time-series technique utilize granular transaction  data and advantageously  capture the autoregressive or seasonality of relationship …,   paragraph [0085], discloses implementation time-series autocorrelated models like autoregressive (AR), autoregressive moving average (ARMA) or autoregressive integrated moving average (ARMA), or autoregressive integrated moving average (ARIMA) are fitted on the principal components  and paragraph [0106], discloses obtain based on historical transaction data such as: merchant identify, transaction amount, date of transaction , merchant category code (MCCP industry code, and industry description, etc.  paragraph [0114], discloses the first three principal components  are selected for modeling..,  and paragraph [0115], discloses generate a spend forecast of .. and paragraph [0119], discloses accurate estimation of transaction or spend forecast ).   Therefore, Mira address the claimed limitations.  

Prior Arts on the Record
Misra (Pub., 2016/0148224 A1) discloses predicting of consumer spending.

Chauhan (US Pub., No., 20150220983 A1) discloses a systems and methods
for processing data associated with a purchasing entity. In an exemplary embodiment, a method generally includes accessing transaction data including a plurality of payment card events, each of the plurality of payment card events occurring within a time interval and being associated with the purchasing entity.
Padam et al (US Pub., 2005/0080692 A1) discloses a system and method for allowing linked account types to be associated with each plan participant. The plan participants create and select rules that govern distributions from the linked account types.

Mangipudi et al (US Pub., No., 2016/0171540 A1) discloses a computer implement method and a content determination and targeting system (CDTS) dynamically target time event and inventory based, location-specific and behavior relevant content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682